
	

116 S2068 IS: To prohibit the Bureau of the Census from including citizenship data in the legislative redistricting data prepared by the Bureau.
U.S. Senate
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2068
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2019
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit the Bureau of the Census from including citizenship data in the legislative
			 redistricting data prepared by the Bureau.
	
	
		1.Excluding citizenship data from Public Law 94–171 redistricting data
 Section 141(c) of title 13, United States Code, is amended by adding at the end the following: The Secretary may not include any information regarding United States citizenship in a tabulation of population reported or transmitted under the preceding sentence..
		
